Case 15-13362-amc       Doc 92   Filed 06/07/20 Entered 06/07/20 10:13:35      Desc Main
                                 Document     Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

   In re:                                    : Chapter 13
            Diane Koslosky                   :
                  Debtor(s)                  :
                                             : Bankruptcy No. 15-13362-AMC



                       PRAECIPE TO WITHDRAW DEBTOR’S
                    OBJECTION TO CERTIFICATION OF DEFAULT



   TO THE CLERK OF THE U.S. BANKRUPTCY COURT:

            Kindly withdraw Debtor’s Objection to Certification of Default docketed at

   entry no. 84.




   Dated: June 7, 2020                       /s/ Mike Gumbel__________
                                             MIKE GUMBEL, ESQ
                                             850 South 2nd Street
                                             Philadelphia, PA 19147
                                             215-592-1899
                                             215-592-8868-Fax
